PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Rimon Law, P.C.
800 Oak Grove Ave., Suite 250
Menlo Park, CA 94025

In re Application of: Nikita Gnedin
Serial No.: 15676856         
Filed: August 14, 2017
Docket: 6466.01-C4/8116.016
Title: ENHANCED KEYBOARD
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to withdrawal finality of the Office Action dated August 26, 2020.

The petition is DISMISSED AS MOOT.

REVIEW OF FACTS

Applicant filed a petition to the director under 37 CFR 1.181 on 26 November 2020 requesting the removal of finality of the office action mailed on 26 August 2020. On 16 December 2020, Applicant filed a notice of allowance.
 
ANALYSIS AND DECISION

Due to the notice of allowability, applicant’s request for relief is moot. 

Accordingly, the petition is DISMISSED AS MOOT. 

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Andrew Goldberg at (571) 270-5441. If attempts to reach the undersigned are unsuccessful, you may contact Eddie Lee at (571) 272-1732.    

/DAVID A WILEY/Director, Art Unit 2100